DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 24 January 2022 with regard to the combination of references have been fully considered but they are not persuasive. 
Applicant argues that Zhang teaches away from any need for three-dimensional imaging features by disclosing "Methods for modeling of two-dimensional progressively variant textures and synthesis of the textures over surfaces" and "[t]he field distortion
algorithm or method implemented by progressively-variant, two dimensional synthesis module 500 synthesizes a progressively-variant texture To from a homogeneous sample texture by controlling scale and orientation variations of the texture elements in To”. Applicant argues that the Office's provided motivation to combine Birtwistle
with Zhang "in order to compensate for gaps in a 3D effect" is erroneous, stating that Birtwistle’s disclosure teaches away from Zhang. However, the discussion of two dimensional features would not appear to teach away from three dimensional features or vice versa. With respect to teaching away, MPEP 2145 states that  "the nature of the teaching is highly relevant and must be weighed in substance. A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use” and that “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed”. In the instant case, Zhang does not describe the claimed features or the three-dimensional features of Birtwistle as inferior, or criticize, discredit, or discourage such features, and Birtwistle similarly does not describe the claimed features or the two-dimensional features of Zhang as inferior, or criticize, discredit, or discourage such features.
	Applicant argues that since Birtwistle discloses correctly tracking "the position of the vertex in subsequent frames" based on "manually specify[ing] the position of the vertex in any of the incorrect frames," the provided motivation makes no sense when applied to applicant's claimed "receiving an image captured by a camera," and particularly in combination with Zhang where only a 2-dimensional image is needed to create the texton masks 202. Applicant states that no sequence of frames is needed to track an image feature therebetween. Applicant argues that that there would be no reasonable expectation of success in modifying the generation of a texton mask, as in Zheng with the polycurve mask of Birtwistle, noting that Zhang discloses that "a texton mask indicating one or two types of the most prominent texture elements is sufficient for modeling and synthesis of progressively-variant textures".
Examiner notes that the correct tracking is related to the vertex of the polygon mesh in Birtwistle. Motivation for the camera captured image sequence would correspond to compensation of gaps. Further, while it is agreed that Zhang does not appear to contemplate additional images for texton mask creation, Zhang is concerned with accurately synthesizing texture from a provided sample (col. 5, line 56-col. 6, line 16) and so it can be seen that additional information that makes a feature with texture clearer would be helpful. 	
Applicant’s arguments filed 24 January 2022, with respect to the teaching of the determining and modifying limitations in claim 1, and similar limitations in claims 14 and 15, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the Chaussat reference.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 6-11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chaussat (U.S. Publication 2012/0177288) in view of Birtwistle (U.S. Publication 2012/0275689).

As to claim 1, Chaussat discloses a computer-implemented method of augmenting image data, the method comprising:
receiving data of an image, the captured image including a region having a visible feature of an object (fig. 12; fig. 13; p. 1, sections 0018-0020; p. 3, sections 0061-0063; an image is obtained with a region of interest comprising a visible feature, such as eyes, eyebrows, mouth, etc.);
processing the captured image data to identify the visible feature (p. 3, sections 0064-0075; features on a face are identified in the captured image);
storing mask data defining a group of masks associated with the visible feature, wherein each mask in the group of masks is associated with one of a plurality of variations of an appearance of the visible feature in the captured image (p. 4, section 0080-0093; as an example, different masks for an eye are shown; the mask is chosen based on the particular variation of the eye that is detected in the image);
wherein the mask data further defines, for the group of masks, at least one sampling location in or relative to the corresponding at least one region (p. 3, section 0061; p. 4, sections 0086-0093; p. 8, sections 0143-0146; areas/locations of facial features, such as eyes, skin, or hair are determined, and the locations are sampled for color; each of these sampling areas has corresponding masks in the group of masks that define the areas, the eyes being one example shown in fig. 17a-c);
retrieving the defined at least one sampling location associated with the identified visible feature (p. 8, sections 0143-0146; areas/locations of facial features, such as eyes, skin, or hair are determined, and the locations are sampled for color);
sampling pixel values of the captured image data at the retrieved at least one sampling location (p. 8, sections 0143-0146; areas/locations of facial features, such as eyes, skin, or hair are determined, and the locations, which in images would equate to pixels, are sampled for color);
determining and retrieving, based on the sampled pixel values, a selected at least one of mask from the group of masks associated with the identified feature (p. 3, section 0076-p. 4, section 0077; p. 8, section 0145; depending on the classification of sampled color, a mask is selected for the eyes/skin/hair feature; the masks are selected from various masks that each correspond to particular feature corrections, such as those in figs. 18a-c). 
determining a masked portion of the captured image using the selected at least one mask (figs. 17a-17c; p. 4, sections 0086-0088; a masked portion of the image is determined based on the mask selected based on the feature);
modifying pixel values in the determined masked portion based on colourisation parameters (figs. 17a-17c; p. 4, sections 0086-0088; colors around an eye are changed based on colorization parameters associated with the mask).
Chaussat does not disclose, but Birtwistle does disclose receiving an image captured by a camera (p. 2, section 0008-0009; a motion picture, including images captured in different camera positions, is received) and that each mask defining a respective masked portion of the region of the captured image corresponds to at least one polygonal region defined by three or more of vertices (p. 3-4, section 0039; a mask is generated that corresponds to the triangles, and vertices associated therewith, of the mesh); and outputting the captured image with the modified pixel values for display (fig. 1; p. 9, section 0081; the modified image is rendered and displayed). The motivation for this is to compensate for gaps in a 3D effect (p. 1, section 0007), correctly track all features (p. 4, section 0045), and present a rendered stereoscopic image (p. 1, section 0004). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Chaussat to receive a camera image and have masked portions that correspond to triangles in order to compensate for gaps in a 3D effect, to correctly track all features, and present a rendered stereoscopic image as taught by Birtwistle.

As to claim 4, Chaussat discloses wherein the selecting at least one mask comprises generating a feature descriptor based on the sampled pixel values, and identifying a selected one of the group of masks based on the feature descriptor (p. 4, sections 0086-0093; p. 8, sections 0131-0137; p. 8, sections 0143-0146; descriptors such as sizes and colors are used to select masks).

As to claim 6, Birtwistle discloses a method further comprising storing shape model data defining a shape representation of the object (p. 3, sections 0032-0033), the shape representation identifying locations of a plurality of labelled points, at least a subset of said plurality of labelled points associated with the visible feature of the object (p. 4, sections 0044-0046; p. 5, section 0053; shapes including the vertices and associated locations are associated with a feature; each vertex is associated with an object and an original coordinate, reading on “labelled points”). Motivation for the combination of references is stated in the rejection to claim 1.

As to claim 7, Birtwistle discloses a method further comprising determining a location of said object in the captured image (p. 3, section 0033; p. 4, section 0044-0045; positions of features and objects are tracked).

As to claim 8, Birtwistle discloses wherein the determining the location comprises modifying, based on determined locations of the plurality of labelled points in the captured image, an instance of the shape model data to fit the object in the captured image (p. 6, section 0058; p. 7, section 0072; shape model data can be adjusted when an object, tracked by its vertices, becomes larger or smaller between frames).

As to claim 13, Birtwistle discloses wherein said image is one of a captured sequence of images, and wherein the object is tracked from one image to a next image in the captured sequence of images (p. 4, sections 0044-0045; the feature, and thus the object associated with the feature, is tracked from one image frame to the next). Motivation for the combination of references is stated in the rejection to claim 1.

As to claim 14, see the rejection to claim 1. Further, Chaussat discloses a system comprising a memory and a processor for performing the method (p. 3, section 0062).

As to claim 15, see the rejections to claims 1 and 14.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chaussat in view of Birtwistle and further in view of Varadarajan (U.S. Publication 2015/0378968).

As to claim 5, none of Chaussat and Birtwistle discloses, but Varadarajan does disclose a method further comprising using a trained classifier to identify one mask of the group of masks that matches the visible feature, the trained classifier being trained based on training images comprising variations of the visible feature (fig. 6; p. 7, sections 0111-0120; a plurality of masks are generated and a classifier is trained on them; when a new image is received, the trained classifier is used to select a particular stored mask; the masks are matched using characteristics of the visual rendering). The motivation for this is to determine masks without input from a user (p. 6, section 0109). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Chaussat and Birtwistle to use a trained classifier to identify a stored mask in order to determine masks without input from a user as taught by Varadarajan.

As to claim 12, none of Chaussat and Birtwistle expressly discloses, but Varadarajan does disclose wherein at least one masked region comprises a plurality of discontinuous regions of pixels (fig. 4c; the masked region shown is made up of two discontinuous regions). The motivation for this is so that multiple elements/regions on a page can be determined to be broken, and removed (p. 2, section 0048). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Chaussat and Birtwistle to have at least one masked region comprise a plurality of discontinuous regions of pixels so that multiple elements/regions on a page can be determined to be broken, and removed as taught by Varadarajan.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chaussat in view of Birtwistle and further in view of Zhang (U.S. Patent 7,110,000).

As to claim 9, Birtwistle discloses that the mask region is polygonal and that the model is a shape model, as noted in the rejections to claims 1 and 6. Chaussat and Birtwhistle do not disclose, but Zhang discloses a method further comprising determining a transformation of the at least one polygonal region of a mask based on determined coordinates of the corresponding plurality of labelled points of the modified instance of the model (col. 5, lines 42-55; col. 8, line 45-col. 9, line 3; a transformation of the blend texture using coordinates of the masks, which define a correspondence between pixels and labelled points, is determined; note that the mask creation involves modification of a model defined by binary functions). The motivation for this is to create a smooth transition. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Chaussat and Birtwhistle to determine a transformation of the at least one polygonal region of a mask based on determined coordinates of the corresponding plurality of labelled points of the modified instance of the model in order to create a smooth transition as taught by Zhang. 

As to claim 10, Zhang discloses wherein the colourisation parameters comprise data defining at least one texture image defining values to augment said masked portion of said captured image (col. 8, line 45-col. 9, line 3; blend texture is created/defined to colorize the pixels using the masks, creating an augmentation in scale, orientation, color, shapes, etc.). Motivation for the combination is found in the rejection to claim 9.

As to claim 11, Zhang discloses a method further comprising applying the determined transformation to corresponding regions of the at least one texture image data (col. 8, line 45-col. 9, line 3; blend texture is created using a blend transformation on the texture image data to colorize the pixels using the masks). Motivation for the combination is found in the rejection to claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RICHER whose telephone number is (571)272-7790. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RICHER/Primary Examiner, Art Unit 2612